1                                                                                                            F O R       P U B L I C A T I O N
 2
 3                                               I N     T H E   S U P R E M E            C O U R T         O F     T E N N E S S E E
 4
 5
 6
 7
                                                                           A T       K N O X V I L L E
                                                                                                                                           FILED
 8
                                                                                                                                                 April 27, 1998
 9   S T A T E O F T E N N E S S E E ,                 E X   R E L .   R O B E R T              (
10   J . E A R H A R T , E T A L . ,                                                            (
                                                                                                                                           Cecil Crowson, Jr.
11                                                                                              (                                          Appellate C ourt Clerk
12 P. l a i n t i f f s - A p p e l l a n t s ,                                 (
13                                                                                              (       S u l l i v a n          C h a n c e r y
14                                                                                              (
15   v .                                                                                        (       H o n . T h o m a s J .                S e e l e y , J r . ,
16                                                                                              (       J u d g e ( S i t t i n g              b y I n t e r c h a n g e )
17                                                                                              (
18                                                                                              (       S .       C t .     N o .    0 3 S 0 1 - 9 7 0 9 - C H - 0 0 1 1 6
19   C I T Y        O F   B R I S T O L ,      T E N N E S S E E ,                              (
20                                                                                              (
21                  D e f e n d a n t - A p p e l l e e .                                       (
22
23
24   F o r        P l a i n t i f f s - A p p e l l a n t s :                                                 F o r       D e f e n d a n t - A p p e l l e e :
25
26   D a v i d H . H o r n i k                                                                                J a c k       W   . H y d e r , J r .
27   N a s h v i l l e                                                                                        M a s s e     n   g i l l , C a l d w e l l ,     a n d
28                                                                                                                  H y     d   e r , P . C .
29   D a v i d L . B u u c k                                                                                  B r i s t     o   l
30   K n o x v i l l e
31                                                                                                            A m i c u s        C u r i a e :
32
33                                                                                                            T e n   n   e s s e e M u n i c i p a l
34                                                                                                                A   t   t o r n e y s ’ A s s o c i a t i o n
35                                                                                                            D e b   r   a C . P o p l i n
36                                                                                                            K n o   x   v i l l e
37
38
39
40                                                                     O         P    I     N       I   O     N

41

42

43

44   J   U   D   G M E N T   O   F     C O U R T O F A P P E A L S
45   A   F   F   I R M E D   I   N     P A R T A N D
46   R   E   V   E R S E D   I   N     P A R T ;
47   C   A   S   E R E M A   N   D E   D T O T R I A L C O U R T .                                                          R E I D ,    J .
48

49                                                                                          I
1                                 T h e       i s s u e s           p r e s e n t e d             h a d         t h e i r         o r i g i n             i n         t w o       a n n e x a t i o n

2    o r d i n a n c e s            a d o p t e d           b y      t h e       C i t y          o f     B r i s t o l             i n         1 9 8 9 .               T h e       o r d i n a n c e s

3    u n d e r t o o k            t o     a n n e x         t h e       r i g h t - o f - w a y                  o f       H i g h w a y              1 1 E         e x t e n d i n g

4    a p p r o x i m a t e l y               f o u r        m i l e s         s o u t h           f r o m        t h e         c i t y          l i m i t s             o f      B r i s t o l          i n t o

5    t h e      P i n e y         F l a t s         a r e a .           T h e       a r e a          i n c l u d e d              n o        p r o p e r t y              o t h e r         t h a n          t h e

6    h i g h w a y         r i g h t - o f - w a y .

7

8                                 I n       1 9 9 1 ,       B l u f f           C i t y       a d o p t e d              a n      o r d i n a n c e                   a n n e x i n g           t h e

9 P. i n e y       F l a t s          a r e a ,         i n c l u d i n g             a     p o r t i o n             o f       H i g h w a y               1 1 E       i n c l u d e d             i n       t h e

10   1 9 8 9      B r i s t o l           o r d i n a n c e s .                  B r i s t o l            f i l e d            s u i t          a g a i n s t             B l u f f         C i t y

11   c o n t e s t i n g            t h e       l a t t e r ’ s             a c t i o n .               I n      t h a t          s u i t ,           B r i s t o l               r e l i e d         u p o n

12   T e n n .       C o d e        A n n .         §     6 - 5 1 - 1 1 0 ( b ) ,                 w h i c h         g i v e s            a      l a r g e r             m u n i c i p a l i t y

13   p r i o r i t y          w i t h        r e s p e c t           t o      c o m p e t i n g               c l a i m s           t o         a n n e x           t h e         s a m e       a r e a .

14   B l u f f       C i t y        c o u n t e r c l a i m e d                   o n       t h e       g r o u n d s             t h a t         B r i s t o l ’ s                 1 9 8 9

15   o r d i n a n c e s            w e r e         v o i d .           T h e       t r i a l           c o u r t ,            u n d e r          t h e         D e c l a r a t o r y

16   J u d g m e n t          A c t ,         h e l d       t h a t         B r i s t o l ’ s             a n n e x a t i o n                   w a s         i l l e g a l             a n d     v o i d .

17   T h e      C o u r t         o f     A p p e a l s           d e c i d e d             t h e       i s s u e          o n      a        t h i r d          l e g a l           b a s i s ,         B l u f f

18   C i t y ’ s       c l a i m          w a s         n o t     f i l e d         w i t h i n           3 0       d a y s         o f         t h e         d a t e         B r i s t o l ’ s

19   o r d i n a n c e            w a s       a d o p t e d .               T h e       a p p l i c a t i o n                   f o r        p e r m i s s i o n                  t o     a p p e a l           w a s

20   d e n i e d .

21

22                                O n       J a n u a r y           1 1 ,       1 9 9 5 ,           B r i s t o l             a d o p t e d             2 4     a n n e x a t i o n

23   o r d i n a n c e s ,              p u r s u a n t           t o       w h i c h         i t       u n d e r t o o k                 t o     a n n e x             2 4       s e p a r a t e

24   p a r c e l s          o f      p r o p e r t y            a d j a c e n t             t o      t h a t        p o r t i o n               o f       H i g h w a y             1 1 E       i n c l u d e d

25   i n       B r i s t o l ’ s          1 9 8 9         o r d i n a n c e s .                   T h e       r i g h t - o f - w a y                     o f         p o r t i o n s           o f         E g y p t

26   R o a d       a n d       H i g h w a y            3 9 0       w h i c h       i n t e r s e c t                  w i t h          H i g h w a y           1 1 E           w e r e     i n c l u d e d

27   a l s o .         W i t h i n            3 0       d a y s ,       t h e       p l a i n t i f f s ,                     o w n e r s         o f         1 5       o f       t h e     2 4       p a r c e l s




                                                                                                        - 2 -
1    f i l e d       a     q u o          w a r r a n t o           a n d     d e c l a r a t o r y                 j u d g m e n t              s u i t       c o n t e s t i n g               t h e

2    a n n e x a t i o n s .                    O w n e r s         o f     o n e       o f       t h e        p a r c e l s            v o l u n t a r i l y              d i s m i s s e d

3    t h e i r       c l a i m s ,              l e a v i n g         1 4     p a r c e l s             a t      i s s u e .              T h e        c o m p l a i n t ,               w h i c h

4    o r i g i n a l l y               c h a r g e d          t h a t       t h e       o r d i n a n c e s               w e r e         u n r e a s o n a b l e                 w i t h i n         t h e

5    m e a n i n g         o f         T e n n .        C o d e       A n n .       §       6 - 5 1 - 1 0 3 ( a ) ( 1 ) ( A )                      ( 1 9 9 2 )           w a s       a m e n d e d           t o

6    c h a r g e         t h a t          1 6     o f       t h e     o r d i n a n c e s ,               t h e        1 4     o r d i n a n c e s               p r e v i o u s l y                n a m e d

7    a s     w e l l       a s         t w o      a d d i t i o n a l             o r d i n a n c e s ,                w e r e          i l l e g a l          o n       t h e       g r o u n d s

8    t h a t      t h e y         c o n s t i t u t e d               p r o h i b i t e d               c o r r i d o r             a n n e x a t i o n s                a n d       t h a t        t h e

9    1 9 8 9      h i g h w a y               r i g h t - o f - w a y             a n n e x a t i o n               w a s      “ n u l l           a n d       v o i d ”          u n d e r         T e n n .

10   C o d e      A n n .         §       6 - 5 1 - 1 0 2           ( 1 9 9 2 )         b e c a u s e            i t      d i d         n o t      a n n e x          p e o p l e ,            p r i v a t e

11   p r o p e r t y          o r         c o m m e r c i a l             a c t i v i t i e s .                  T h e       a m e n d e d             c o m p l a i n t             a l s o

12   a l l e g e d         t h a t            t h e     i l l e g a l i t y             o f       t h e        1 9 8 9       o r d i n a n c e s               r e n d e r e d             a l l       o f

13   t h e     1 9 9 5        o r d i n a n c e s                 i l l e g a l         b e c a u s e             t h e      t r a c t s           w e r e       n o t         c o n t i g u o u s             t

14   t h e     m u n i c i p a l                b o u n d a r y .             I n       a      s e p a r a t e            c a s e ,         w h i c h          w a s       c o n s o l i d a t e d

15   w i t h      t h e       c a s e           b e f o r e         t h e     C o u r t           f o r        t r i a l ,          B l u f f          C i t y        a t t a c k e d            t h e

16   v a l i d i t y          o f         f i v e       o f       t h e     o r d i n a n c e s ,                 i n c l u d i n g              t h r e e       w h i c h           w e r e        n o t

17   c h a l l e n g e d                b y     t h e       p l a i n t i f f s ,               b r i n g i n g           t h e         t o t a l        o f     t h e         c h a l l e n g e d

18   1 9 9 5      o r d i n a n c e s                 t o     1 9 .

19

20                                    T h e     j u r y       c o n s i d e r e d               t h e         o r d i n a n c e s               s e p a r a t e l y              a n d     f o u n d

21   t h a t       1 4     o f          t h e     1 9       a n n e x a t i o n s               w e r e        r e a s o n a b l e .                   H o w e v e r ,             t h e       t r i a l

22   j u d g e       f o u n d            t h a t       n i n e       o f     t h o s e           1 4     w e r e         v o i d         a s      a     m a t t e r           o f       l a w .         T w o

23   o f     t h e       o r d i n a n c e s                f o u n d       t o     b e         v o i d        w e r e       t h o s e           u n d e r t a k i n g               t o       a n n e x

24   t h e       r i g h t s - o f - w a y                  o f     E g y p t        R o a d        a n d         H i g h w a y           3 9 0 ,        a n d         t h e       o t h e r         s e v e n

25   a f f e c t e d             p a r c e l s          d i d       n o t       a d j o i n         t h e         C i t y         o f     B r i s t o l              “ e x c e p t         b y

26   b e n e f i t          o f         t h e      r i g h t - o f - w a y              o f       U . S .         H i g h w a y           1 1 E . ”            T h e       c o u r t           h e l d

27   t h a t       a n      a n n e x a t i o n               o r d i n a n c e               w h i c h         d o e s      n o t        i n c l u d e              p e o p l e         o r       p r i v a t e




                                                                                                        - 3 -
 1   p r o p e r t y         a n d ,         t h e r e f o r e ,               c a n n o t              b e         c h a l l e n g e d               b e c a u s e            n o       o n e         h a s

 2   s t a n d i n g         t o         s u e ,        “ h a s      n o       f o r c e ”              a n d         i s     “ v o i d . ”                  T h a t       c o u r t           f u r t h e r

 3   h e l d       t h a t       t h e       v a l i d i t y             o f       s u c h          o r d i n a n c e s               “ c a n            b e     a t t a c k e d               a n y         t i m e , ”

 4   a n d       t h a t     t h e         1 9 8 9        r i g h t - o f - w a y                   b y        t h e        C i t y        o f        B r i s t o l            w a s       v o i d .               T h e

 5   c o u r t         s t a t e d :              “ U s i n g        a      r o a d         r i g h t - o f - w a y                   t o        b o o t         s t r a p            t h e      c i t y           i n t o

 6   a     p o s i t i o n           o f     s a y i n g           t h a t         t h e         n e w l y            a n n e x e d          a r e a           a d j o i n s             t h e         o l d       a r e a

 7   i s     a     m e r e       s u b t e r f u g e . ”                    D e s p i t e               t h e s e           f i n d i n g s ,                t h e      t r i a l          c o u r t

 8   g r a n t e d         B r i s t o l ’ s              m o t i o n          f o r        a       n e w           t r i a l       a n d        a       d i f f e r e n t               j u d g e           a s     t o

9    t h e       1 4     o r d i n a n c e s              f o u n d         t o       b e        i n v a l i d ,              s t a t i n g              a s     a u t h o r i t y               S t a t e           e x

10   r e l .       S u l l i v a n           C o u n t y           v .      C i t y         o f         B r i s t o l             ( T e n n .            A p p .        A u g u s t            3 0 ,         1 9 9 5 ) .

11   T h e       f i v e     o r d i n a n c e s               c h a l l e n g e d                  b y        B l u f f          C i t y        w e r e         d i s p o s e d               o f         b y

12   s e t t l e m e n t .                 A t      a     n e w       t r i a l          h e l d          i n         J a n u a r y          1 9 9 6 ,           t h e         j u r y         f o u n d           a l l

13   9     r e m a i n i n g             o r d i n a n c e s             t o       b e      r e a s o n a b l e .                     T h e           t r i a l          c o u r t         a p p r o v e d

14   t h e       j u r y ’ s         f i n d i n g s ,             f o u n d          t h a t           t h e         p l a i n t i f f s                w e r e         n o t        e n t i t l e d              t o

15   d e c l a r a t o r y               r e l i e f ,         a n d        d e c l i n e d               t o         i s s u e       a      d e c l a r a t o r y                    j u d g m e n t

16   r e g a r d i n g           t h e       v a l i d i t y             o f       t h e         1 9 8 9            o r d i n a n c e s .

17

18                                 O n     a p p e a l ,            t h e         C o u r t         o f         A p p e a l s             a f f i r m e d              t h e         j u r y         v e r d i c t

19   a s     t o       e a c h       o r d i n a n c e             a n d       h e l d            t h a t           t h e     t r i a l          c o u r t           d i d       n o t         a b u s e           i t s

20   d i s c r e t i o n             i n     d e c l i n i n g              t o       i s s u e           a         d e c l a r a t o r y                j u d g m e n t               r e g a r d i n g             t h e

21   v a l i d i t y         o f         t h e       1 9 8 9       o r d i n a n c e s .                       T h e        c o u r t         s t a t e d ,              h o w e v e r ,               t h a t       t h e

22   v a l i d i t y         o f         t h e       1 9 8 9       o r d i n a n c e s                  c o u l d           b e     c h a l l e n g e d                  a s     a       v o i d           a c t     o f

23   a     m u n i c i p a l i t y .

24

25                                                                                                            I I

26

27                                 T h e         o r d e r        g r a n t i n g               t h e         a p p l i c a t i o n                  f o r     p e r m i s s i o n                   t o




                                                                                                          - 4 -
 1   a p p e a l       l i m i t e d                     t h e       a p p e a l             t o       t w o      i s s u e s :

 2

 3                                 W   h       e   t h   e r       t h   e     C   o u   r   t o f A p p e a              l s c         o r r e       c   t l y         p e     r m i t t e d
 4                                 t   h       e     a   p p     e l l   a n   t     t   o   c o l l a t e r a            l l y         c h a l       l   e n g     e     t     h e 1 9 8 9
 5                                 a   n       n   e x   a t     i o n     o   r   d i   n a n c e o u t s i              d e o         f   t h       e     q u     o     w     a r r a n t o
 6                                 p   r       o   c e   d u     r e s     a   s     s   e t f o r t h i n                  T e n       n . C         o   d e       A   n n     . § 6 -
 7                                 5   1       -   1 0   3 ,       a n   d     w   h e   t h e r t h e C o                u r t         o f A         p   p e a     l   s
 8                                 c   o       r   r e   c t     l y     r u   l   e d     t h a t t h e t                r i a l         c o u       r   t d       i   d       n o t
 9                                 a   b       u   s e     i     t s     d i   s   c r   e t i o n i n d e                c l i n       i n g         t   o i       s   s u     e a
10                                 d   e       c   l a   r a     t o r   y     j   u d   g m e n t c o n c e              r n i n       g t h         e     1 9     8   9
11                                 a   n       n   e x   a t     i o n   .
12
13

14                                 I n             f i n d i n g            t h a t          t h e       v a l i d i t y             o f      t h e          1 9 8 9            o r d i n a n c e s ,              a s

15   o p p o s e d       t o           t h e i r               r e a s o n a b l e n e s s ,                      c o u l d       b e         a t t a c k e d                 a t       a n y     t i m e ,            t h e

16   C o u r t     o f     A p p e a l s                       r e j e c t e d               B r i s t o l ’ s            a r g u m e n t                 t h a t         a n        a n n e x a t i o n

17   o r d i n a n c e         m a y                 b e       c h a l l e n g e d                 o n l y        b y     q u o        w a r r a n t o                  p u r s u a n t           t o      T e n n .

18   C o d e     A n n .       §           6 - 5 1 - 1 0 3 .                       T h a t         c o u r t         r e a s o n e d               t h a t        “ t h e            s t a t u t e

19   p r e s u p p o s e s                 a         v a l i d           o r d i n a n c e ,               w h i c h ,         i f          v o i d ,           c a n         b e       c h a l l e n g e d              a s

20   a n y     o t h e r       v o i d                   a c t       o f       t h e         m u n i c i p a l i t y . ”

21

22                                 I n             r e s p o n s e ,               B r i s t o l               c o n t e n d s          t h a t           a n       a n n e x a t i o n                 o r d i n a n c e

23   b e c o m e s       i m m u n e                     t o       d i r e c t           o r       c o l l a t e r a l            a t t a c k               u p o n           t h e       e x p i r a t i o n              o f

24   3 0     d a y s     a f t e r                   i t s         a d o p t i o n               i f     n o      c o n t e s t             i s      f i l e d            w i t h i n           t h a t       t i m e          b y

25   a n     “ a f f e c t e d                     l a n d o w n e r . ”                     I t s       r a t i o n a l e             i s         t h a t        t h e           v a l i d i t y          o f         t h e

26   o r d i n a n c e         i s                 “ s u b s u m e d ”               i n         t h e     q u e s t i o n             o f         i t s        r e a s o n a b l e n e s s .

27

28                                 T h i s                 c a s e         d e m o n s t r a t e s                 t h a t ,         i f          B r i s t o l ’ s                 r a t i o n a l e            i s

29   a c c e p t e d ,         t h e r e                     c a n       b e       n o       e f f e c t i v e            j u d i c i a l                 r e v i e w             o f     a n n e x a t i o n

30   o r d i n a n c e s               t h a t               u t i l i z e           t h e         h i g h w a y          r i g h t - o f - w a y                       a p p r o a c h .                S i n c e         t h e

31   1 9 8 9     o r d i n a n c e s                         d i d       n o t       i n c l u d e              a n y     “ p e o p l e ,                 p r i v a t e              p r o p e r t y ,             o r




                                                                                                                  - 5 -
                                                                                    1
 1   c o m m e r c i a l                a c t i v i t i e s , ”                            n o          o n e          h a d       s t a n d i n g                  t o         c o n t e s t             t h e
                                        2
 2   o r d i n a n c e s ;                     c o n s e q u e n t l y ,                           t h e y             b e c a m e              i n v i o l a t e                 e v e n         i f          d o n e           b y
                                                                                                                                                        3
3    “ e x e r c i s e             o f         p o w e r          n o t             c o n f e r r e d                     b y       l a w . ”                     S u b s e q u e n t l y ,                      s e p a r a t e

4    o r d i n a n c e s                a n n e x i n g                 s e p a r a t e                    p a r c e l s               o f         p r o p e r t y                c o u l d              b e      a d o p t e d                   s o

5    l o n g      a s        e a c h           p a r c e l              a d j o i n s                    t h e          h i g h w a y              r i g h t - o f - w a y                       i n c l u d e d                  i n       t h e

6    p r i o r       o r d i n a n c e s .                        I n           t h i s                c a s e ,          a d d i t i o n a l                     r i g h t s - o f - w a y                       a l o n g               E g y p t

7    R o a d      a n d         H i g h w a y                 3 9 0       w e r e                a n n e x e d ,                  a l l o w i n g                 p a r c e l s             a d j o i n i n g                     t h o s e

8    r o a d s       t o        b e         a n n e x e d               b y         s u b s e q u e n t                        o r d i n a n c e s .                        T h e n         t h e          o n l y           b a s i s

9    f o r      a t t a c k             i s       w h e t h e r                 t h e            a n n e x a t i o n                   o f         a        p a r t i c u l a r                  p a r c e l               i s

10   “ r e a s o n a b l e . ”                      U n d e r             t h i s                a n n e x a t i o n                   s c e n a r i o ,                    t h e r e            c o u l d             b e        n o

11   a t t a c k         o n       t h e          o v e r a l l                 p l a n                b e c a u s e              t h e         o r i g i n a l                 r i g h t - o f - w a y

12   a n n e x a t i o n                o r d i n a n c e                 c a n n o t                    b e          q u e s t i o n e d                   a s      t o        v a l i d i t y                o r

13   r e a s o n a b l e n e s s .                            E v e n           a        f l a g r a n t                  u s u r p a t i o n                     o f       p o w e r            b y       t h e           c i t y

14   u n d e r       t h e         g u i s e            o f       a d o p t i n g                        a n          a n n e x a t i o n                   o r d i n a n c e               c o u l d             s t a n d

15   u n c h a l l e n g e d ,                    a c c o r d i n g                      t o           B r i s t o l ’ s               r a t i o n a l e .

16

17                                     N e v e r t h e l e s s ,                          B r i s t o l                 i n s i s t s                  t h a t          t h e      l e g a l             p r o p o s i t i o n s

18   i t     e s p o u s e s                r e p r e s e n t                   t h e            i n t e n t              o f       t h e          l e g i s l a t u r e                    a n d          h a v e           b e e n

19   v a l i d a t e d             b y         t h i s          C o u r t .

20

21                                                                                                                        I I I

22

23                                     T h e      f i r s t             i s s u e                 f o r          r e v i e w              i s          w h e t h e r             t h e      C o u r t                o f         A p p e a l s



                         1
                               S e e S t a t e            e x         r e l .           C o l l i e r           v .      C i t y      o f        P i g e o n         F o r g e ,         5 9 9         S . W . 2 d         5 4 5 ,        5 4 7
           ( T e n n .       1 9 8 0 ) .

                         2
                               S e e C i t y            o f      G a l l a t i n                 v .      C i t y        o f      H e n d e r s o n v i l l e ,                  5 1 0     S . W . 2 d           5 0 7 ,          5 0 9
           ( T e n n .       1 9 7 4 ) .

                         3
                               S e e        T e n n .     C o d e         A n n .           §      6 - 5 1 - 1 0 3              ( a ) ( 1 ) ( A ) .




                                                                                                                          - 6 -
 1   c o r r e c t l y           p e r m i t t e d             t h e       p l a i n t i f f s                t o      c o l l a t e r a l l y               c h a l l e n g e             t h e       1 9 8 9

 2   a n n e x a t i o n               o r d i n a n c e         o u t s i d e             o f       t h e       q u o       w a r r a n t o           p r o c e d u r e s               s e t     o u t

 3   i n       T e n n .       C o d e         A n n .     §     6 - 5 1 - 1 0 3 .

 4

 5                                   T h e     l e g i s l a t u r e               h a s         t h e       a u t h o r i t y           t o       “ e x t e n d           o r     c o n t r a c t

 6   m u n i c i p a l           b o u n d a r i e s ”               a n d       t h a t           p o w e r        h a s      n o t       b e e n        d e l e g a t e d              t o     t h e

 7   c o u r t s .             W i t t         v .     M c C a n l e s s ,             2 0 0         T e n n .         3 6 0 ,       2 9 2       S . W . 2 d         3 9 2 ,           3 9 6

 8   ( 1 9 5 6 ) .             A r t i c l e           X I ,     §     9     o f       t h e         T e n n e s s e e             C o n s t i t u t i o n             s p e c i f i c a l l y

 9   g r a n t e d           t h i s         a u t h o r i t y         t o       t h e       l e g i s l a t u r e :                     “ T h e      G e n e r a l              A s s e m b l y

10   s h a l l         b y     g e n e r a l           l a w     p r o v i d e             t h e         e x c l u s i v e           m e t h o d s           b y     w h i c h

11   m u n i c i p a l i t i e s                 m a y     b e       c r e a t e d ,               m e r g e d ,          c o n s o l i d a t e d              a n d         d i s s o l v e d           a n d

12   b y       w h i c h       m u n i c i p a l           b o u n d a r i e s               m a y         b e      a l t e r e d . ”               H o w e v e r ,              u n d e r       t h e

13   s t a t u t e s ,           t h e         C o u r t       i s     “ g i v e n           t h e         p o w e r         t o     d e t e r m i n e             w h e t h e r           t h e

14   o r d i n a n c e           i s         r e a s o n a b l e           o r       u n r e a s o n a b l e , ”                   a n d       w h e t h e r         t h e         s t a t u t o r y

15   r e q u i r e m e n t s                 h a v e     b e e n       c o m p l i e d               w i t h .            W i t t        v .     M c C a n l e s s ,               2 9 2       S . W . 2 d

16   a t       3 9 6 .         I n       c o n s t r u i n g           t h e         a p p l i c a b l e               p r o v i s i o n s             t o     a s c e r t a i n               w h e t h e r

17   t h e       a c t i o n s           o f     t h e     m u n i c i p a l i t y                   a r e       i n      c o m p l i a n c e             w i t h      t h e           s t a t u t e ,

18   t h i s         C o u r t         m u s t       a s c e r t a i n           a n d       g i v e          e f f e c t          t o     t h e       l e g i s l a t i v e               i n t e n t

19   a n d       t h e       o r d i n a r y           m e a n i n g         o f       t h e         l a n g u a g e           o f       t h e      s t a t u t e s .              C a r s o n

20   C r e e k         V a c a t i o n           R e s o r t s ,           I n c .         v .       D e p t .         o f     R e v e n u e ,            8 6 5      S . W . 2 d           1 ,     2

21   ( T e n n .         1 9 9 3 ) .             U n a m b i g u o u s               s t a t u t e s             m u s t       b e       c o n s t r u e d           t o         m e a n       w h a t

22   t h e y         s a y .           M o n t g o m e r y           v .     H o s k i n s ,               2 2 2       T e n n .         4 5 ,      4 7 ,      4 3 2         S . W . 2 d         6 5 4 ,

23   6 5 5       ( 1 9 6 8 ) .               T h e     “ l e g i s l a t i v e               i n t e n t            o r      p u r p o s e          i s      t o     b e         a s c e r t a i n e d

24   p r i m a r i l y           f r o m         t h e     n a t u r a l             a n d         o r d i n a r y           m e a n i n g          o f      t h e     l a n g u a g e             u s e d

25   .     .     .     w i t h o u t           a n y     f o r c e d         o r       s u b t l e            c o n s t r u c t i o n               t o      l i m i t           o r     e x t e n d

26   t h e       i m p o r t           o f     t h e     l a n g u a g e . ”                 W o r r a l l             v .     K r o g e r          C o . ,        5 4 5         S . W . 2 d       7 3 6 ,

27   7 3 8       ( T e n n .           1 9 7 7 ) ;       S t a t e         v .       S l i g e r ,            8 4 6       S . W . 2 d          2 6 2 ,       2 6 3     ( T e n n .             1 9 9 3 ) .




                                                                                                         - 7 -
 1   B u t ,     s t a t u t e s         “ a r e       n o t       t o       b e       c o n s t r u e d         s o       s t r i c t l y                    a s     t o       d e f e a t           t h e

 2   o b v i o u s       i n t e n t i o n           o f     t h e        l e g i s l a t u r e . ”              S t a t e               v .        N e t t o ,           4 8 6         S . W . 2 d

 3   7 2 5 ,     7 2 8     ( T e n n .         1 9 7 2 )         ( c i t i n g           S o u t h e r n         R y .         v .         S u t t o n ,              1 7 9         F .       4 7 1

 4   ( 1 9 1 0 ) ) .

 5

 6                           T h e       o r i g i n a l               s t a t u t e s         a u t h o r i z i n g                 a         m u n i c i p a l i t y ’ s

 7   a n n e x a t i o n         o f     p r o p e r t y           b y       o r d i n a n c e           w e r e         e n a c t e d                i n         1 9 5 5 .             “ B e f o r e

 8   t h e i r     p a s s a g e ,           a n n e x a t i o n             o f       p r o p e r t y         b y       m u n i c i p a l i t y                      c o u l d           b e

 9   a c c o m p l i s h e d           o n l y       u n d e r          P r i v a t e          A c t     o f     t h e         L e g i s l a t u r e . ”                            J o e       M .

10   L o o n e y ,       M u n i c i p a l i t i e s               -      J u d i c i a l            r e v i e w         o f     A n n e x a t i o n ,                        3 6       T e n n .         L .

11   R e v .     8 2 5     ( 1 9 6 9 ) .             T h e       s t a t u t e s           e x t e n d e d           a     l i m i t e d                  a u t h o r i t y               t o       a n n e x

12   t e r r i t o r y       t o       m u n i c i p a l i t i e s ,                   p r o v i d i n g         t h a t         a         m u n i c i p a l i t y                      “ b y

13   o r d i n a n c e ,         m a y       e x t e n d         i t s       c o r p o r a t e           l i m i t s           b y         a n n e x a t i o n                  o f       s u c h

14   t e r r i t o r y       a d j o i n i n g             i t s        e x i s t i n g          b o u n d a r i e s             a s            m a y         b e     d e e m e d

15   n e c e s s a r y       f o r       t h e       w e l f a r e           o f       t h e     r e s i d e n t s             a n d            p r o p e r t y               o w n e r s           o f     t h e

16   a f f e c t e d       t e r r i t o r y           a s       w e l l         a s     t h e       m u n i c i p a l i t y                    a s       a       w h o l e         .     .     .     . ”

17   T e n n .     C o d e       A n n .       §     6 - 5 1 - 1 0 2 ( a ) ( 1 )                 ( 1 9 9 2 ) .             T h i s              m a y         b e     d o n e           “ w h e n

18   p e t i t i o n e d         b y     a     m a j o r i t y             o f     t h e       r e s i d e n t s           a n d           p r o p e r t y                o w n e r s           o f       t h e

19   a f f e c t e d       t e r r i t o r y ,             o r     u p o n         i t s       o w n     i n i t i a t i v e                    .     .       .     . ”         I d .           I f

20   a n n e x a t i o n         i s     t h e       r e s u l t          o f      t h e       m u n i c i p a l i t y ’ s                      o w n         i n i t i a t i v e ,                 i t     c a n

21   b e     j u s t i f i e d         o n l y       i f     “ i t         a p p e a r s         t h a t       t h e       p r o s p e r i t y                      o f       s u c h

22   m u n i c i p a l i t y           a n d       t e r r i t o r y             w i l l       b e     m a t e r i a l l y                 r e t a r d e d                a n d         t h e       s a f e t y

23   a n d     w e l f a r e       o f       t h e     i n h a b i t a n t s               a n d       p r o p e r t y           e n d a n g e r e d                      .     .       . ”     u n l e s s

24   t h e     a r e a     i s     a n n e x e d .               I d .           T h i s       s e c t i o n         a l s o             p r o v i d e s              “ t h a t           t h e

25   o r d i n a n c e       s h a l l         n o t       b e c o m e           o p e r a t i v e         u n t i l           t h i r t y                ( 3 0 )         d a y s         a f t e r

26   f i n a l     p a s s a g e         t h e r e o f . ”                 I d .

27




                                                                                                 - 8 -
 1                                 A t                 t h e                 s a m e              t i m e          t h e           a u t h o r i t y                    t o       a n n e x                t e r r i t o r y                            w a s

 2   d e l e g a t e d           t o               m u n i c i p a l i t i e s ,                                           t h e      p r o v i s i o n                        a l l o w i n g                    o w n e r s                     o f

 3   p r o p e r t y         i n               t h e                   a n n e x e d                     a r e a           t o      c h a l l e n g e                     t h e            r e a s o n a b l e n e s s                                    o f     t h e

 4   a n n e x a t i o n               w a s                   e n a c t e d .                           T h a t           p r o v i s i o n ,                      c u r r e n t l y                      f o u n d               a t            s e c t i o n           6 -

 5   5 1 - 1 0 3 ,        ( a f t e r                          d e l e t i n g                           t h e         l a n g u a g e               o f            t h e        1 9 8 4             a m e n d m e n t                            w h i c h         h a s

 6   b e e n     h e l d         t o               b e                 u n c o n s t i t u t i o n a l 4)                                    p r o v i d e s :

 7

 8                                 (       a   )       (   1       )       ( A     )         A    n y a          g g   r i e v e       d      o   w n e         r       o f p          r   o   p e     r   t y       l       y i n g
 9                                 w       i   t       h   i       n         t     e r     r i    t o r y          w   h i c h         i    s     t h e             s   u b j e        c   t     o     f     a     n
10                                 a       n   n       e   x       a       t i     o n       o    r d i n        a n   c e p r         i    o r     t o             t   h e o          p   e   r a     t   i v     e         d a t e
11                                 t       h   e       r   e       o       f ,       m     a y      f i l        e     a   s u i       t      i   n t           h   e     n a t        u   r   e       o   f       a         q u o
12                                 w       a   r       r   a       n       t o       p     r o    c e e d        i n   g   i n         a    c c   o r d         a   n   c e w          i   t   h       t   h i     s         p a r t
13                                 .           .           .               t o       c     o n    t e s t          t   h e v a         l    i d   i t y             t   h e r e        o   f     o     n     t     h e
14                                 g       r   o       u   n       d         t     h a     t      i t r          e a   s o n a b       l    y     m a y             n   o t b          e       d e     e   m e     d
15                                 n       e   c       e   s       s       a r     y       f o    r t h          e     w e l f a       r    e     o f           t   h   e r e          s   i   d e     n   t s       a       n d
16                                 p       r   o       p   e       r       t y       o     w n    e r s          o f     t h e         a    f f   e c t         e   d     t e r        r   i   t o     r   y       a n       d
17                                 t       h   e           m       u       n i     c i     p a    l i t y          a   s a w           h    o l   e a           n   d     s o          c   o   n s     t   i t     u t       e s
18                                 a       n           e   x       e       r c     i s     e      o f p          o w   e r n o         t      c   o n f         e   r   r e d          b   y     l     a   w .       .         .         .
19
20
21
22   T e n n .     C o d e             A n n .                         §          6 - 5 1 - 1 0 3                  ( 1 9 8 0 ) .
23
24
25
26                                 U n d e r                               t h e           c l e a r             l a n g u a g e              o f          t h e              s t a t u t e ,                    s u i t s               f o r            q u o

27   w a r r a n t o         o n               t h e                   g r o u n d s                     t h a t           t h e      a n n e x a t i o n                        i s           n o t           r e a s o n a b l y

28   n e c e s s a r y           t o               t h e                     s a f e t y                 a n d         w e l f a r e              o f        t h e             i n h a b i t a n t s                           a n d              p r o p e r t y

29   i n v o l v e d ,           a r e                     l i m i t e d                          t o      p e r s o n s              o w n i n g                   p r o p e r t y                  w i t h i n                   t h e

30   t e r r i t o r y ;               a n d ,                         o n c e               a         q u o       w a r r a n t o                s u i t               i s      a p p e a l e d                     a n d             f o u n d                v a l i d ,

31   t h e     j u d g m e n t                     o f                 t h e             a p p e l l a t e                   c o u r t            i s        f i n a l              a n d            “ n o t             .         .         .       s u b j e c t

32   t o     c o n t e s t             .           .           .             . ”             T e n n .             C o d e          A n n .          §       1 0 3 ( d )                   ( 1 9 9 2 ) .                       G e n e r a l l y ,

33   “ [ a ]     j u d g m e n t                           i n               q u o           w a r r a n t o ,                   l i k e          o t h e r               j u d g m e n t s ,                        i s           c o n c l u s i v e

34   u p o n     t h e       p a r t i e s                                   a n d           t h e i r             p r i v i e s . ”                      6 5           A m .       J u r .                2 d       Q u o             W a r r a n t o                §

35   1 2 1     ( 1 9 7 2 ) .                       “ B y                     r e q u i r i n g                     t h a t          t h e         S t a t e               b r i n g              s u c h             a         p r o c e e d i n g ,                      w e


                     4
                         S e e         H a r t                 v .               C i t y         o f     J o h n s o n           C i t y ,        8 0 1         S . W . 2 d         5 1 2 ,            5 1 6        ( T e n n .                  1 9 9 0 ) .




                                                                                                                                      - 9 -
 1   a v o i d       t h e     s p e c t e r                     o f         n u m e r o u s                   s u c c e s s i v e                  s u i t s               b y           p r i v a t e                 p a r t i e s

 2   a t t a c k i n g         t h e             v a l i d i t y                   o f         a n n e x a t i o n s .                        .     .       .            T h e s e              p r o b l e m s                 a r e

 3   a v o i d e d       b y           r e q u i r i n g                     q u o       w a r r a n t o                       p r o c e e d i n g s                     b e c a u s e                  t h e           j u d g m e n t

 4   s e t t l e s       t h e             v a l i d i t y                   o f       t h e             a n n e x a t i o n                  o n       b e h a l f                   o f       a l l            p r o p e r t y

 5   h o l d e r s       i n           t h e       a f f e c t e d                     a r e a . ”                       A l e x a n d e r              O i l            C o .            v .       C i t y             o f     S e g u i n ,

 6   8 2 5     S . W . 2 d             4 3 4 ,         4 3 7             ( T e x .             1 9 9 1 ) .

 7

 8                               B u t ,           w h e r e                   t h e       q u o             w a r r a n t o                 p r o c e e d i n g                      i s       n o t             a v a i l a b l e ,

 9   a l t e r n a t i v e                 e q u i t a b l e                     r e m e d i e s                   a r e          n o t       b a r r e d .                     “ [ W ] h e r e                     t h e       r e m e d y

10   b y     q u o     w a r r a n t o                 i s           a v a i l a b l e ,                       i t         i s       u s u a l l y                h e l d             t h a t           t h e r e             i s       n o

11   c o n c u r r e n t               r e m e d y               i n         e q u i t y ,                   u n l e s s             b y      v i r t u e                o f          s t a t u t o r y                   p r o v i s i o n .

12   B u t     i f     q u o           w a r r a n t o                   i s       n o t         a n           a d e q u a t e                r e m e d y ,                 i t           w i l l           n o t         b e       a     b a r

13   t o     a l t e r n a t i v e                 r e m e d i e s . ”                           6 5           A m .           J u r .        2 d       Q u o            W a r r a n t o                    §       7     ( 1 9 7 2 ) .

14   T h e     a v a i l a b i l i t y                     o f           o t h e r             r e m e d i e s                    i s       s p e c i f i c a l l y                          a c k n o w l e d g e d                      i n

15   s e c t i o n       6 - 5 1 - 1 1 3                   ( 1 9 9 2 ) ,                 w h i c h                 p r o v i d e s ,                “ E x c e p t                     a s       s p e c i f i c a l l y

16   p r o v i d e d         i n           t h i s         p a r t ,               t h e         p o w e r s                   c o n f e r r e d                  b y       t h i s             p a r t             s h a l l           b e     i n

17   a d d i t i o n         a n d             s u p p l e m e n t a l                         t o ,           a n d           t h e        l i m i t a t i o n s                         i m p o s e d                 b y     t h i s

18   p a r t     s h a l l             n o t       a f f e c t                   t h e         p o w e r s                 c o n f e r r e d                b y           a n y           o t h e r               g e n e r a l ,

19   s p e c i a l       o r           l o c a l           l a w . ”                   T h e             T e n n e s s e e                  D e c l a r a t o r y                         J u d g m e n t                 A c t         i s

20   j u s t     s u c h       a n o t h e r                     g e n e r a l                 l a w           c o n f e r r i n g                  t h e             p o w e r               t o       c h a l l e n g e                 t h e

21   v a l i d i t y         a n d             c o n s t r u c t i o n                         o f           s t a t u t e s                a n d       m u n i c i p a l                       o r d i n a n c e s .

22   U n d e r       t h e     D e c l a r a t o r y                             J u d g m e n t                   A c t ,

23

24                                 A   n   y     p e   r     s   o     n       . .         .         w   h   o s     e     r     i g h     t s , s      t       a t     u s ,         o     r o     t   h       e r
25                                 l   e   g   a l     r     e   l     a t     i o n s       a       r   e     a     f   f e     c t e     d b y        a         s     t a t     u   t     e ,     [   o       r ]
26                                 m   u   n   i c i   p     a   l       o     r d i n     a n       c   e   ,       .     .       .       m a y h      a       v e       d e     t   e     r m i   n   e       d
27                                 a   n   y     q u   e     s   t     i o     n o f         c       o   n   s t     r   u c     t i o     n o r        v       a l     i d i     t   y       a r   i   s       i n g
28                                 u   n   d   e r     t     h   e       .       . .         s       t   a   t u     t   e ,       [ o     r ] o r      d       i n     a n c     e   ,       .     .           .
29                                 a   n   d     o b   t     a   i     n       a d e       c l       a   r   a t     i   o n       o f       r i g h    t       s ,       s t     a   t     u s     o   r
30                                 o   t   h   e r     l     e   g     a l       r e l     a t       i   o   n s         t h     e r e     u n d e r    .
31




                                                                                                                          - 1 0 -
 1
 2   T e n n .     C o d e        A n n .      §     2 9 - 1 4 - 1 0 3              ( 1 9 8 0 ) .
 3
 4
 5
 6                               B r i s t o l         p r e s e n t s            n o     a u t h o r i t y                 f o r           t h e         p r o p o s i t i o n              t h a t

 7   p e r s o n s       w h o       d i d     n o t       o w n        p r o p e r t y            w i t h i n            t h e         t e r r i t o r y                a n n e x e d             a r e

 8   b o u n d     b y     t h e       3 0     d a y       r u l e        o f       T e n n .         C o d e         A n n .           §       6 - 5 1 - 1 0 3 ( c ) .                  T h e            c a s e s

 9   t h e y     p r e s e n t         c o n c e r n i n g              t h e       3 0     d a y       r e q u i r e m e n t                       i n v o l v e          p l a i n t i f f s                 w h o

10   h a d     s t a n d i n g         t o     s u e       u n d e r        t h e         s t a t u t e s             b e c a u s e                 t h e y        o w n e d         p r o p e r t y

11   w i t h i n     t h e        t e r r i t o r y           b e i n g         a n n e x e d ,             b u t         n e g l e c t e d                  t o     f i l e         s u i t         w i t h i n

12   t h e     t i m e     a l l o w e d .              S e e       e . g . ,           C i t y       o f     O a k           R i d g e             v .      R o a n e         C o u n t y ,              5 6 3

13   S . W . 2 d     8 9 5        ( T e n n .        1 9 7 8 ) ;          B r e n t         v .       T o w n         o f       G r e e n e v i l l e ,                    2 0 3       T e n n .             6 0 ,

14   3 0 9     S . W . 2 d        1 2 1      ( 1 9 5 7 ) .              B r i s t o l           r e l i e s           o n       C i t y             o f      G a l l a t i n           v .         C i t y         o f

15   H e n d e r s o n v i l l e ,             5 1 0       S . W . 2 d          5 0 7       ( T e n n .             1 9 7 4 )           a n d         S t a t e          e x     r e l .           K e s s e l

16   v .     A s h e ,     8 8 8       S . W . 2 d         4 3 0        ( T e n n .         1 9 9 4 ) ,             f o r       t h e           p r o p o s i t i o n                t h a t         a

17   p e r s o n     o r       e n t i t y         w h o      d o e s       n o t         o w n       p r o p e r t y               b e i n g              a n n e x e d         h a s        n o

18   s t a n d i n g       t o       c h a l l e n g e            t h e     a n n e x a t i o n .                     T h e         h o l d i n g s                i n     t h e s e           c a s e s

19   a f f i r m     t h e        c l e a r        m e a n i n g          o f       t h e       s t a t u t e ,               a n d           i t     i s       t h a t        l a w     w h i c h

20   p r e v e n t e d         t h e       p l a i n t i f f s            f r o m         c h a l l e n g i n g                 B r i s t o l ’ s                  1 9 8 9       o r d i n a n c e                 b y

21   q u o     w a r r a n t o .             H o w e v e r ,            t h a t         l a w      d o e s          n o t       d e n y             s t a n d i n g            t o     t h e

22   p r e s e n t       p l a i n t i f f s            t o       c o n t e s t           t h e       1 9 8 9         o r d i n a n c e s                    o r     t h e       1 9 9 5

23   o r d i n a n c e .             T h e     d i s t i n g u i s h i n g                  f a c t         i s       t h a t           t h e         p l a i n t i f f s              b e f o r e

24   t h i s     C o u r t ,         d o     o w n      p r o p e r t y             i n     t e r r i t o r y                 p r e s e n t l y                 b e i n g        a n n e x e d               a s

25   a n     o f f s h o o t         o f     t h e      1 9 8 9         o r d i n a n c e             w h i c h           c o u l d             n o t        b e     c h a l l e n g e d .

26

27                               T h i s      C o u r t         h a s     s t a t e d             t h a t         t h e       s t a t u t e                 “ a u t h o r i z e s              a         c o u r t

28   c o n t e s t       o n      o n l y      o n e       g r o u n d          -       w h e t h e r         t h e           a n n e x a t i o n                  i s     r e a s o n a b l y

29   n e c e s s a r y         f o r       t h e     w e l f a r e          o f         t h e       r e s i d e n t s               a n d           p r o p e r t y            o w n e r s           o f       t h e

30   a f f e c t e d       t e r r i t o r y            a n d       t h e       m u n i c i p a l i t y                   a s       a         w h o l e . ”              C i t y       o f         O a k




                                                                                                  - 1 1 -
 1   R i d g e       v .     R o a n e                 C o u n t y ,                  5 6 3             S . W . 2 d                  a t      8 9 7 .               H o w e v e r ,                       i n     t h a t      c a s e ,       t h e

 2   C o u r t       d i d       n o t               d i s c u s s                t h e           r e m e d i e s                      a v a i l a b l e                    u n d e r                  “ o t h e r         g e n e r a l ,

 3   s p e c i a l         o r         l o c a l                   l a w . ”              T e n n .                 C o d e            A n n .             §     6 - 5 1 - 1 1 3 .                          I t     m e r e l y

 4   c o n s i d e r e d               t h e           r i g h t               t o        f i l e               a         q u o        w a r r a n t o                  s u i t                   e s t a b l i s h e d          u n d e r

 5   t h e     s t a t u t e :

 6

 7                                                     W   e         h o    l d       t h     a t           t h     e         r i    g h t           t o   b     r i    n g           a           s u i t
 8                                 p   u       r   s u a       n   t t       o t       h e          a   u    t h        o r    i t    y o        f     T e n      n .         C   o       d   e      A n n . §
 9                                 [   6       -   5 1 -       1   0 3 ]        t o       r   e     v   i    e w          a    n y      i s      s   u e a        r i   s     i   n       g        o u t o f
10                                 t   h       e     a d       o   p t i     o n       o f          a   n       a       n n    e x    a t i      o   n o r        d i   n     a   n       c   e
11                                 a   u       t   h o r       i   z e d        i n       T   e     n   n    .          C o    d e      A n      n   . §          [ 6   -     5   1       -   1 0 2 ]
12                                 e   x       p   i r e       s      t h    i r t     y      d     a   y    s          a f    t e    r t        h   e o p        e r   a     t   i       v   e d a t e o f
13                                 t   h       e     o r       d   i n a     n c e     ,      t     h   e       c       o u    r t    s h        a   v e n        o     j     u   r       i   s d i c t i o n
14                                 o   f           s u c       h      s u    i t s        t   h     e   r    e a        f t    e r    .
15
16
17
18   I d .     a t     8 9 8           ( e m p h a s i s                       a d d e d ) .
19
20
21
22                                 O t h e r                   s t a t e s            h a v e               a l l o w e d                  c h a l l e n g e s                            t o         m u n i c i p a l

23   a n n e x a t i o n               o r d i n a n c e s                        o u t s i d e                     o f          a     q u o           w a r r a n t o                        a c t i o n .            I n     t h e       c a s e

24   o f     A l e x a n d e r                     O i l           C o .       v .        C i t y               o f           S e g u i n ,                8 2 5        S . W . 2 d                    4 3 4 ,      4 3 6      ( T e x .

25   1 9 9 1 ) ,       t h e           c o u r t                   s t a t e d            “ T h e               o n l y              p r o p e r               m e t h o d                    f o r       a t t a c k i n g          t h e

26   v a l i d i t y         o f           a         c i t y ’ s               a n n e x a t i o n                            o f      t e r r i t o r y                    i s               b y      q u o      w a r r a n t o

27   p r o c e e d i n g ,                 u n l e s s                  t h e         a n n e x a t i o n                            i s      w h o l l y               v o i d . ”                       T h e     T e x a s        c o u r t

28   f o u n d       t h e       o r d i n a n c e                          v a l i d ,                 b u t             r e c o g n i z e d                    s e v e r a l                      i n s t a n c e s          i n     w h i c h

29   a n n e x a t i o n               o r d i n a n c e s                        w e r e               h e l d               v o i d         t h r o u g h                 a         p r i v a t e               c h a l l e n g e ,

30   s t a t i n g ,         “ T h e                 c o m m o n               t r a i t                i n         t h e s e              c a s e s             i s        w h e t h e r                   t h e      m u n i c i p a l i t y

31   e x c e e d e d         t h e                 a n n e x a t i o n                    a u t h o r i t y                          d e l e g a t e d                  t o           i t           b y     t h e

32   L e g i s l a t u r e . ”                         I d .            a t       4 3 8 .

33

34                                 A           s i m i l a r                  s i t u a t i o n                         w a s        p r e s e n t e d                  i n               t h e         c a s e      o f     P e o p l e         e x

35   r e l .     C o o j a r               R e a l t y                  C o r p .             v .           V i l l a g e                  o f         B u r r          R i d g e ,                    2 2 5      N . E . 2 d        3 9




                                                                                                                                - 1 2 -
 1   ( I l l .       A p p .       C t .       1 9 6 7 ) ,       i n         w h i c h        a    q u o           w a r r a n t o           p r o c e e d i n g               w a s       f i l e d

 2   c h a l l e n g i n g           n o t       o n l y     t h e           a n n e x a t i o n              o f         t h e     r e l a t o r ’ s              p r o p e r t y ,             b u t

 3   a l s o     a     p r i o r         a n n e x a t i o n             o f      a       h i g h w a y            w h i c h        w a s        u s e d       a s       t h e

 4   “ c o n t i g u o u s ”             p r o p e r t y         f o r         t h e        s u b s e q u e n t                 a n n e x a t i o n .                T h e       c o u r t         h e l d ,

 5   “ T h e     a n n e x a t i o n             o f     r e l a t o r            C o o j a r ’ s             p r o p e r t y              h e r e       i s       d e p e n d e n t             o n       t h e

 6   v a l i d i t y       o f       t h e       p r i o r       a n n e x a t i o n               o f        t h e         p o r t i o n          o f       R o u t e         6 6     .     .     .       .

 7   W e     h o l d     t h a t         s u c h       r o a d w a y           a n n e x a t i o n                 a s      h e r e        a t t e m p t e d             i s     i n v a l i d . ”

 8   I d .     a t     4 1 .

 9

10                               T h e       m a j o r i t y           o f       c o u r t s          h a v e            i n t e r p r e t e d             t h e       r e q u i r e m e n t

11   t h a t     t h e     a n n e x e d           l a n d       b e         “ c o n t i g u o u s , ”                    t o     n o t      a l l o w         t h e       a n n e x a t i o n                 o f

12   t h i n     s t r i p s         o f       l a n d     t o     c o n n e c t              a    l a r g e r              p a r c e l          o f     l a n d         t o     a

13   m u n i c i p a l i t y .                 S t a t e     e x         R e l .          D e p t .         o f       T r a n s p .          v .       C i t y       o f       M i l f o r d ,             5 7 6

14   A . 2 d     6 1 8 ,       6 2 2       ( D e l .       C h .         1 9 8 9 )          ( s e e         c a s e s           c i t e d        t h e r e i n ) .               T h e s e

15   d e c i s i o n s         a r t i c u l a t e           t h e           p r i n c i p l e              i m p l i c i t           i n        t h e       T e n n e s s e e             s t a t u t e .

16   T h e     v a l i d i t y           o f     a n     a n n e x a t i o n                o r d i n a n c e               a l l e g e d          t o       e x c e e d         t h e

17   a u t h o r i t y         d e l e g a t e d           b y     t h e          l e g i s l a t u r e                   i s     s u b j e c t          t o       c h a l l e n g e             u n d e r

18   t h e     D e c l a r a t o r y             J u d g m e n t             A c t .          A n d         w h e r e a s           B r i s t o l            i s     c o r r e c t           i n

19   c o n t e n d i n g           t h a t       o b j e c t i o n s              t o       r e a s o n a b l e n e s s                    u n d e r         s e c t i o n           6 - 5 1 - 1 0 2

20   m u s t     b e     f i l e d         w i t h i n       3 0         d a y s ,          t h a t         l i m i t a t i o n               d o e s        n o t       a p p l y         t o     s u i t s

21   c o n t e s t i n g           t h e       v a l i d i t y           o f       a n      o r d i n a n c e                w h i c h        p u r p o r t s            t o     a n n e x         a n

22   a r e a     t h a t       d o e s         n o t     i n c l u d e             p e o p l e ,            p r i v a t e           p r o p e r t y ,              o r     c o m m e r c i a l

23   a c t i v i t y .             S e e       S t a t e     e x         r e l .          C o l l i e r            v .      C i t y        o f     P i g e o n           F o r g e ,         5 9 9

24   S . W . 2 d       5 4 5       ( T e n n .         1 9 8 0 ) .

25

26                               A c c o r d i n g l y ,               t h e          C o u r t       o f         A p p e a l s           c o r r e c t l y            p e r m i t t e d               t h e

27   p l a i n t i f f s           t o     c h a l l e n g e             t h e         1 9 8 9     a n n e x a t i o n                o r d i n a n c e              o u t s i d e           o f         t h e




                                                                                                  - 1 3 -
 1   q u o     w a r r a n t o                 p r o c e d u r e s                      o f       T e n n .          C o d e              A n n .       §       6 - 5 1 - 1 0 3 .

 2

 3                                                                                                                       I V

 4

 5                               T h e             s e c o n d                   i s s u e        i s         w h e t h e r               t h e       t r i a l           c o u r t     a b u s e d         i t s

 6   d i s c r e t i o n             i n           d e c l i n i n g                    t o       i s s u e          a         d e c l a r a t o r y                j u d g m e n t         c o n c e r n i n g

 7   t h e     1 9 8 9     a n n e x a t i o n .                                  U n d e r           t h e      s t a t u t e ,                    t h e       t r i a l       j u d g e       d o e s       h a v e

 8   d i s c r e t i o n             a s           t o         a       d e c l a r a t o r y                   j u d g m e n t                    r u l i n g :

 9

10                               T   h     e       c     o u r       t     m a y r e          f   u   s e t o r e                 n   d   e   r o r           e n t e     r a
11                               d   e     c   l   a     r a t       o r   y j u d g          e   m   e n t o r d                 e   c   r   e e w         h e r e       s u c h
12                               j   u     d   g   m     e n t         o   r d e c r          e   e   , i f r e n                 d   e   r   e d o         r e n t       e r e d ,
13                               w   o     u   l   d       n o       t     t e r m i n        a   t   e t h e u n                 c   e   r   t a i n       t y o r
14                               c   o     n   t   r     o v e       r s   y g i v i          n   g     r i s e t o                   t   h   e p r         o c e e d     i n g s .
15
16

17   T e n n .       C o d e         A n n .               §       2 9 - 1 4 - 1 0 9                  ( 1 9 8 0 ) .                   T h i s         C o u r t         h a s     s t a t e d         t h a t

18   w h e t h e r       t o         e n t e r t a i n                       a        d e c l a r a t o r y                    j u d g m e n t               a c t i o n        i s ,     i n     c e r t a i n

19   s i t u a t i o n s ,               l a r g e l y                     d i s c r e t i o n a r y                      w i t h             t h e     t r i a l          j u d g e .          I n     a     c a s e

20   w h e r e       t h e r e           w a s             “ v e r y              v o l u m i n o u s                t e s t i m o n y , ”                      t h e      c o u r t      h e l d       t h a t     t h e

21   “ j u d g e       h a d         d i s c r e t i o n                           n o t      t o       u n d e r t a k e                     a     d e t a i l e d           d e l i n e a t i o n           o f

22   p r i o r i t i e s             b e t w e e n                     l i e n s            a s s e r t e d . ”                       E a s t         S e v i e r           C o u n t y     U t i l i t y

23   D i s t r i c t       v .           W a c h o v i a                     B a n k          a n d         T r u s t            C o . ,            5 7 0       S . W . 2 d       8 5 0 ,       8 5 2       ( T e n n .

24   1 9 7 8 ) .         I n         t h a t               c a s e ,              h o w e v e r ,              t h e           C o u r t            h e l d       t h a t       a f t e r       r e f u s i n g         t o

25   d e t e r m i n e         t h e               p r i o r i t y                    o f     t h e         l i e n s ,               t h e         s u i t       s h o u l d         h a v e     b e e n

26   d i s m i s s e d         w i t h o u t                       p r e j u d i c e                  s o      t h a t           t h e            p e t i t i o n e r           c o u l d       h a v e

27   a s s e r t e d       i t s               l i e n s               i n        a     p r o p e r            h e a r i n g .                      T h e       t r i a l       c o u r t ’ s         d i s c r e t i o n

28   i n     r e f u s i n g             a         d e c l a r a t i o n                      i s       “ v e r y              w i d e , ”            S t a n d a r d           A c c i d e n t         I n s u r .

29   C o .     v .     C a r v i n ,                   2 1 7           T e n n .            6 6 2 ,         4 0 0         S . W . 2 d               2 3 5 ,       2 3 6       ( 1 9 6 6 ) ,       a n d       w i l l

30   n o t     b e     d i s t u r b e d                       o n         a p p e a l            u n l e s s             t h e           t r i a l          j u d g e        h a s     a c t e d




                                                                                                                    - 1 4 -
 1   a r b i t r a r i l y .                  S o u t h e r n              F i r e         a n d          C a s .         C o .     v .     C o o p e r ,         2 0 0       T e n n .         2 8 3 ,

 2   2 9 2     S . W . 2 d         1 7 7 ,         1 7 8          ( T e n n .            1 9 5 6 ) .               I n      C a r v i n ,         t h e     a c t i o n           w a s       b r o u g h t

 3   t o     d e t e r m i n e           w h o         w a s         d r i v i n g              a     c a r        a t      t h e      t i m e      o f     t h e       a c c i d e n t .                 T h e

 4   C o u r t       f o u n d         t h a t         a     d e c l a r a t i o n                    o f       r i g h t s         “ m a y       p r o p e r l y           b e     r e f u s e d         i f

 5   i t     c a n     b e     m a d e           o n l y          a f t e r          a     j u d i c i a l                i n v e s t i g a t i o n             o f     d i s p u t e d

 6   f a c t s , ”       a n d         t h a t         i t        i s      “ c o n t r a r y                 t o      t h e       s p i r i t       a n d       p u r p o s e           o f     t h e

 7   D e c l a r a t o r y             J u d g m e n t s                L a w        t h a t          a      p a r t y         s h o u l d        b e     d e l a y e d           i n     t h e

 8   p r o s e c u t i o n             o f       a n       a c c r u e d             c a u s e            o f      a c t i o n         u n t i l        t h e     t e r m i n a t i o n             o f     a

 9   p r o c e e d i n g           b r o u g h t             f o r         a     d e c l a r a t o r y                    j u d g m e n t . ”             I d .       a t     2 3 6 - 3 7

10   ( q u o t a t i o n s             o m i t t e d ) .                   A n d         i n        C o o p e r ,           w h e r e       a g a i n       a     t o r t         a c t i o n       w a s

11   p e n d i n g ,         t h e       C o u r t           w a s         a s k e d            w h e t h e r             t h e     t r i a l       c o u r t ’ s           r e f u s a l         t o

12   d e c l a r e       w h e t h e r             a n       i n s u r a n c e                  c o m p a n y             w a s     r e q u i r e d         t o       d e f e n d         a n     a c t i o n

13   w h e r e       t h e     i n s u r e d               h a d        d e l a y e d               g i v i n g           t h e     i n s u r a n c e           c o m p a n y           n o t i c e       o f

14   t h e     a c c i d e n t ,              w a s        a n       a b u s e           o f        d i s c r e t i o n .                 T h e     C o u r t         f o u n d         t h a t     “ t h e

15   r e f u s a l       o f       t h e         C o u r t           t o       d e c l a r e              t h e       i n s u r e r ’ s           o b l i g a t i o n s             w i t h i n         t h e

16   p r e m i s e s         n e e d           n o t       p r e j u d i c e               w h a t e v e r                r i g h t ,       i f     a n y ,       i t       h a s       b y     r e a s o n

17   o f     t h e     a l l e g e d             d e l a y           o f       i n s u r e d              i n      g i v i n g         n o t i c e        o f     t h e       a c c i d e n t . ”

18   S o u t h e r n         F i r e           a n d       C a s u a l t y               C o .        v .       C o o p e r ,          2 9 2      S . W . 2 d         a t     1 7 8 .             T h e

19   C o u r t       h e l d       t h a t         b e c a u s e               t h e       e q u i t a b l e                r e m e d y         w a s     n o t       n e c e s s a r y           t o

20   p r e v e n t       i r r e p a r a b l e                    l o s s ,          a n d          b e c a u s e           s u c h       a n     a c t i o n         w o u l d         d e l a y       t h e

21   p r o s e c u t i o n             o f       t h e       u n d e r l y i n g                    c a u s e         o f      a c t i o n ,        t h e       t r i a l         c o u r t       h a d

22   n o t     a c t e d       a r b i t r a r i l y                    i n      i t s          r e f u s a l .                I d .      a t     1 7 8 - 7 9 .

23

24                               A t         i s s u e           h e r e ,         i s         w h e t h e r             B r i s t o l ’ s         s o m e w h a t          i n g e n i o u s

25   a n n e x a t i o n           s c h e m e             i s       c o n s i s t e n t                  w i t h         t h e     p u r p o s e         s o u g h t         t o       b e

26   a c c o m p l i s h e d             b y       t h e          s t a t u t e s               a u t h o r i z i n g               m u n i c i p a l i t i e s               t o       d e t e r m i n e

27   t h e i r       o w n     b o u n d a r i e s .                       T h a t         p u r p o s e              w a s       d i s c u s s e d         b y       t h e       C o u r t       i n




                                                                                                            - 1 5 -
 1   S t a t e       e x     r e l .     C o l l i e r                 v .         C i t y         o f          P i g e o n         F o r g e ,      5 9 9        S . W . 2 d       5 4 5   ( T e n n .

 2   l 9 8 0 ) :

 3

 4                                           T   h   e       w   h o   l e      t h e o        r y        o f         a n n   e x a t i   o n      i s      t h a t
 5                                           i   t       i   s     a      d   e v i c e            b   y w        h i c h       a m u     n i c    i p a    l
 6                                           c   o   r   p   o   r a   t i    o n m a          y       p l a      n f o       r i t s        o r    d e r     l y
 7                                           g   r   o   w   t   h     a n     d    d e v       e l     o p m       e n t .       H e a   v i l    y
 8                                           i   n   v   o   l   v e   d      i n t h          i s        i s         c o n   t r o l     o f      f r i    n g e
 9                                           a   r   e   a       d e    v e    l o p m e         n t    s a       n d z       o n i n g     m e    a s u    r e s
10                                           t   o       t   h   e     e n    d    t h a       t       a r e      a s o       f u n s     a f e    ,
11                                           u   n   s   a   n   i t   a r    y    a n d           s   u b s      t a n d     a r d h     o u s    i n g      m a y
12                                           n   o   t       “   r i   n g    ”    t h e           C   i t y          t o     t h e d     e t r    i m e    n t o f
13                                           t   h   e       C   i t   y      a s a            w h     o l e      .       I   n a w       o r d    ,
14                                           a   n   n e     x   a t   i o    n    g i v       e s        a       c i t y       s o m e     c o    n t r    o l
15                                           o   v   e r         i t    s      o w n d           e s    t i n       y .       T h e p     r e s    e r v    a t i o n
16                                           o   f     p     r   o p   e r    t y v a          l u     e s ,          t h e     p r e v   e n t    i o n      o f
17                                           t   h   e       d   e v   e l    o p m e n        t       o f        i n c i     p i e n t     s l    u m
18                                           a   r   e a     s   ,     a d    e q u a t        e       p o l      i c e       p r o t e   c t i    o n
19                                           w   i   t h     i   n     a      m e t r o        p o     l i t      a n a       r e a ,     a n d       t h   e
20                                           e   x   t e     n   s i   o n      o f c          i t     y s        e r v i     c e s t     o t      h o s    e     w h o
21                                           a   r   e       a   l r   e a    d y a            p a     r t        o f t       h e c i     t y      a s      a
22                                           p   r   a c     t   i c   a l      p r o p        o s     i t i      o n ,       a r e t     h e
23                                           l   e   g i     t   i m   a t    e c o n          c e     r n        o f a       n y p r     o g r    e s s i v e
24                                           c   i   t y     .         ( E    m p h a s        i s        s u     p p l i     e d ) .
25
26
27
28   I d .     a t     5 4 7     ( q u o t i n g                 C i t y           o f     K i n g s p o r t                  v .     S t a t e      e x        r e l .     C r o w n

29   E n t e r p r i s e s ,           I n c . ,             5 6 2        S . W . 2 d              8 0 8 ,            8 1 4     ( T e n n .        1 9 7 8 ) ) .            T h e     f o c u s   o f

30   t h e     C o u r t ’ s       s t a t e m e n t s                    w a s          t h e         v a l i d i t y              o f   a n      a n n e x a t i o n          o f     a   s t r i p

31   o f     l a n d       a l o n g     a       h i g h w a y :

32

33                                                             W   e      s   h    o u l   d       e   m   p    h a   s i z   e     t h a t t h      i s i        s
34                                           n   o   t ,       a   s      a   p    p e l   l   a   n   t   s      i   n s i   s t   , m e r e l      y a
35                                           “   s   t r     i p   ”      o   r      “ s   h   o   e   s   t    r i   n g ”     o   r “ c o r r      i d o r      ”
36                                           a   n   n e     x a   t i    o   n    , a     l   t   h   o   u    g h     i t     i   s l o n g        a n d
37                                           l   e   a n     .       S    u   c    h a     n   n   e   x   a    t i   o n s   ,     s o l o n g        a s
38                                           t   h   e y       t   a k    e        i n     p   e   o   p   l    e ,     p r   i v   a t e p r o      p e r t      y   ,
39                                           o   r     c     o m   m e    r   c    i a l       a   c   t   i    v i   t i e   s ,     a n d r e      s t o        n
40                                           s   o   m e       r   e a    s   o    n a b   l   e       a   n    d     r a t   i o   n a l b a s      i s ,        a   r e
41                                           n   o   t       p e   r      s   e      t o       b   e       c    o n   d e m   n e   d .     W e      d o n        o   t
42                                           d   e   a l       w   i t    h        a n     a   n   n e     x    a t   i o n     w   h e r e i n      a c i        t   y
43                                           a   t   t e     m p   t s      t      o r     u   n     i     t    s     c o r   p o   r a t e l i      m i t s
44                                           d   o   w n       t   h e      r      i g h   t   -   o f     -    w a   y o     f     a n e s t a      b l i s      h e d
45                                           r   o   a d       w   i t    h o      u t     t   a   k i     n    g     i n     a     s i n g l e      c i t i      z e n
46                                           o   r     a       s   i n    g l      e p     i   e   c e          o f     p r   i v   a t e p r o      p e r t      y .




                                                                                                               - 1 6 -
 1                                             S    u   c h     a n     a   n n e   x a   t    i o n i s             p   e r   h a p   s
 2                                             q    u   e s t   i o n   a   b l e     a   n    d i s n             o t     h   e r e     i n v o l v e d .
 3                                             A    s     i n     a n   y     a n   n e   x    a t i o n ,           a   n d     m o   r e
 4                                             p    a   r t i   c u l   a   r l y     o   n    e w h e r           e i   n     a
 5                                             g    e   o m e   t r i   c   a l l   y     i    r r e g u l         a r     p   a r c   e l o f l a n d
 6                                             i    s     a n   n e x   e   d ,     t h   e      C o u r t           m   u s   t s     c r u t i n i z e
 7                                             t    h   e s     t a t   e   d a     n d        o s t e n s         i b   l e     p u   r p o s e o f
 8                                             t    h   e a     n n e   x   a t i   o n   .
 9
10

11   I d .     a t     5 4 6 - 4 7 .                T h e       p u r p o s e           o f       t h e        s t a t u t e           a n d       t h e      p r o c e d u r e

12   a v a i l a b l e         f o r         i m p l e m e n t i n g                t h a t           p u r p o s e            a l s o       w e r e       d i s c u s s e d              i n      H a r t

13   v .     C i t y     o f        J o h n s o n           C i t y ,          8 0 1      S . W . 2 d              5 1 2       ( T e n n .         1 9 9 0 ) .            T h e r e ,            t h e

14   p l a i n t i f f s            c h a l l e n g e d             a n        a m e n d m e n t               t o       T e n n .         C o d e       A n n .      §     6 - 5 1 - 1 0 3 ,

15   w h i c h       w a s     a d o p t e d              b y     t h e        l e g i s l a t u r e                 i n       1 9 8 4 ,         a n d     p r o v i d e d           s t a n d i n g

16   t o     f i l e     q u o         w a r r a n t o            a c t i o n s           t o         r e s i d e n t s            a n d         o w n e r s       o f      p r o p e r t y

17   a d j o i n i n g         a       p r o p o s e d            a n n e x a t i o n                 i n      c e r t a i n           c o u n t i e s           b a s e d         o n       a

18   p o p u l a t i o n            c l a s s i f i c a t i o n .                       T h a t          a c t       w a s       d e c l a r e d           u n c o n s t i t u t i o n a l

19   b e c a u s e       t h e         C o u r t          f o u n d         t h e r e           w a s        n o     r a t i o n a l             b a s i s       f o r      t h e

20   p o p u l a t i o n            c l a s s i f i c a t i o n s .                       T h e          C o u r t         s t a t e d :             “ T h e       l e g i s l a t i v e

21   d e b a t e       i n d i c a t e s                t h a t     t h e         a n n o u n c e d                p u r p o s e           [ o f     t h e       a m e n d m e n t ]               w a s     t o

22   p r e v e n t       s t r i p           a n n e x a t i o n . ”                    H a r t          v .       C i t y       o f       J o h n s o n         C i t y ,         8 0 1         S . W . 2 d

23   a t     5 1 7 .         T h e       p u r p o s e            o f       t h e       o r i g i n a l              s t a t u t e           w o u l d        n o t       h a v e          b e e n

24   a f f e c t e d         b y       t h e        a m e n d m e n t ,             w h i c h            o n l y         e x p a n d e d           t h e      c l a s s        o f         a f f e c t e d

25   p e r s o n s       a u t h o r i z e d                t o     f i l e         q u o         w a r r a n t o              p r o c e e d i n g s .                C o n s e q u e n t l y ,

26   e v e n     t h o u g h           t h e        s t a t u t e           w a s       f o u n d            t o     b e       u n c o n s t i t u t i o n a l ,                   t h e

27   d e t e r m i n a t i o n               b y        t h e     C o u r t         t h a t           t h e        p u r p o s e           o f     t h e      s t a t u t e          w a s         t o

28   p r e v e n t       “ s t r i p           a n n e x a t i o n ”                i s         r e l e v a n t            t o     t h e         i n q u i r y        b e f o r e            t h e

29   t r i a l       c o u r t         o f     w h e t h e r            t h e       1 9 8 9           a n n e x a t i o n              w a s       v o i d       b e c a u s e             i t

30   e x c e e d e d         t h e       a u t h o r i t y              o f       t h e         m u n i c i p a l i t y .

31

32                                 T h i s         q u e s t i o n            d o e s         n o t         c o n c e r n        d i s p u t e d             f a c t s       o r         t h e       d e l a y




                                                                                                        - 1 7 -
1    o f     a n o t h e r       c a u s e         o f     a c t i o n .               T h e r e f o r e ,                t h e     c a s e s     r e l i e d           u p o n       b y

2    B r i s t o l       d o     n o t     s u p p o r t           t h e         t r i a l          c o u r t ’ s           d e c i s i o n       t o         r e f u s e       t o     i s s u e

3    a     d e c l a r a t o r y         j u d g m e n t .               I n         t h e       c a s e          b e f o r e       t h e     c o u r t ,         a     d e c l a r a t o r y

4    j u d g m e n t       w o u l d       “ t e r m i n a t e ”                 t h e       c o n t r o v e r s y .                  W h e r e         t h e r e       i s     p r e s e n t e d

5    a     s i g n i f i c a n t         i s s u e         t h a t       n e e d s           r e s o l v i n g ,              a s     i n     t h i s         c a s e ,       r e f u s i n g

6    t o     i s s u e     a     d e c l a r a t o r y             j u d g m e n t               c a n n o t          b e     e x c u s e d       o n         t h e     b a s i s       o f

7    d i s c r e t i o n .             T h i s       c a s e       i n v o l v e s               a n        i m p o r t a n t         i s s u e         o f     l a w     a f f e c t i n g

8    t h e     g r o w t h       o f     c i t i e s           t h r o u g h o u t               t h e        s t a t e       w h i c h       n e e d s         t o     b e     r e s o l v e d .

9    T h e     s a m e     c o n s i d e r a t i o n s               w h i c h             p r o m p t e d            t h i s       C o u r t     t o         g r a n t       p e r m i s s i o n

10   t o     a p p e a l       r e q u i r e         t h a t       t h e         i s s u e          b e       a d d r e s s e d         a t     t h e         t r i a l       l e v e l .

11   C o n s e q u e n t l y ,           t h e       t r i a l       c o u r t             e r r e d          i n     d e c l i n i n g         t o       c o n s i d e r         t h e

12   i s s u e .

13

14                             T h e     c a s e         i s     r e m a n d e d             t o          t h e     t r i a l       c o u r t         f o r     f u r t h e r

15   p r o c e e d i n g s .

16

17                             C o s t s         a r e     t a x e d           t o       t h e         C i t y      o f     B r i s t o l .

18

19                                                                                                          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
20                                                                                                          R e i d , J .
21
22
23   C o n c u r :
24
25   A n d e r s o n ,         C . J . ,     B i r c h           a n d     H o l d e r ,                 J J .
26
27   D r o w o t a ,       J .     -     N o t       p a r t i c i p a t i n g .




                                                                                                   - 1 8 -